Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
Applicant’s election of Group I, claims 1-6 without traverse in the reply filed on 5/25/22 is acknowledged.  Claims 61-62, 64, 67-73 and 76-87 are with withdrawn

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Keirstead et al. (US2004/0009593, in IDS 6/02/2021).
Keirstaed et al. teach an oligodendrocyte population with less than 1%, or 0.2% or 0.05% contamination from other cell types  [0123]. The cells are grown in suspension culture vessels [088] or dishes . Since the oligodendrocyte population comprises less than 0.05% contaminated cell types, this means they inherently teach the cells have less than 0.2% K7 positive cells and less than 5% PCK positive cells.
Therefore the invention as a whole is anticipated by the reference.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  WO 01/28342 in light of support by Bain et al. (Dev. Biology 1995).
WO’342 teach an enriched population of about 99% oligodendrocyte cells (pg. 6, lines 20-25). This population are in either T25 flasks or plated in wells (pg. 19, lines 1-15).    The method they use to culture the cells is taken from Bain et al.  which does not use any cells of epithelial lineage but stem cells (pg. 343 Cell Culture). Therefore the method of WO’342 would inherently lack 0.2% K7  and 5% positive cells. 
Therefore the invention as a whole is anticipated by the reference.

In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699